 


114 HR 2109 IH: Endangered Species Litigation Reasonableness Act
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2109 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2015 
Mr. Huizenga of Michigan (for himself, Mrs. Lummis, Mr. Neugebauer, Mr. Collins of Georgia, and Mr. Hardy) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Endangered Species Act of 1973 to conform citizen suits under that Act with other existing law, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Endangered Species Litigation Reasonableness Act. 2.Award of litigation costs to prevailing parties in accordance with existing lawSection 11(g)(4) of the Endangered Species Act of 1973 (16 U.S.C. 1540(g)(4)) is amended by striking to any and all that follows through the end of the sentence and inserting to any prevailing party in accordance with section 2412 of title 28, United States Code.. 
 
